In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00347-CV

ROSANNA SILVERIO AND ALVIN                 §    On Appeal from the 367th District Court
GREEN, Appellants

                                           §    of Denton County (19-1706-367)
V.

                                           §    August 20, 2020
TRADITIONAL HERITAGE VILLAGE
HOMEOWNERS ASSOCIATION, INC.
A/K/A HERITAGE VILLAGE, Appellee           §    Opinion by Justice Wallach


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We reverse that

portion of the trial court’s judgment that awards attorney’s fees and remand this case

to the trial court for a determination of a reasonable and necessary attorney’s fee
award consistent with this opinion. We affirm the remainder of the trial court’s

judgment.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach